NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                               File Name: 09a0296n.06
                                 Filed: April 21, 2009

                                      Nos. 07-3376, 07-3438

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )
               v.                                   )       ORDER
                                                    )
JASON WESTERFIELD,                                  )
                                                    )
      Defendant-Appellant.                          )
_____________________________________               )


       Before: KEITH, GRIFFIN, and GIBSON, Circuit Judges.*


       This case returns to us by order of the Supreme Court, Westerfield v. United States, 129 S. Ct.
1314 (2009), for reconsideration in light of Chambers v. United States, 129 S. Ct. 687 (2009). On

remand, and after careful consideration of the issues raised by each sentence affirmed in this

consolidated appeal, we reinstate our opinion in case No. 07-3376 and remand case No. 07-3438, as this

is the only judgment affected by the Chambers decision.

       We therefore REMAND Case No. 07-3438 to the district court for reconsideration and further

proceedings necessary in light of Chambers v. United States.

                                                        ENTERED BY ORDER OF THE COURT




                                                               Leonard Green, Clerk



         *
         The Honorable John R. Gibson, Senior Circuit Judge, United States Court of Appeals for
 the Eighth Circuit, sitting by designation.